Name: Commission Regulation (EC) No 1740/94 of 15 July 1994 amending Regulations (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira, and to the Canary Islands respectively, and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade
 Date Published: nan

 No L 182/16 Official Journal of the European Communities 16. 7. 94 COMMISSION REGULATION (EC) No 1740/94 of 15 July 1994 amending Regulations (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira, and to the Canary Islands respectively, and establishing the forecast supply balance the Canary Islands for the 1993/94 marketing year ; whereas, pending additional information to be provided by the competent authorities and in order to ensure the continuity of the specific supply arrangements, the balance provided for in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a limited period of three months, on the basis of the quantities determined for the 1993/94 marketing year ; whereas, as a result, the Annex to Regulation (EEC) No 1728/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EEC) No 1974/93 , and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1727/92 (4), as last amended by Regulation (EC) No 1 549/94 (^ esta ­ blishes the forecast supply balance for cereal products for the Azores and Madeira for the 1993/94 marketing year ; whereas, pending additional information to be provided by the competent authorities and in order to ensure the continuity of the specific supply arrangements, the balance provided for in Article 2 of Regulation (EEC) No 1600/92 should be adopted for a limited period of three months, on the basis of the quantities determined for the 1993/94 marketing year ; whereas, as a result, the Annex to Regulation (EEC) No 1727/92 should be amended ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1728/92 (6), as last amended by Regulation (EC) No 1549/94, esta ­ blishes the forecast supply balance for cereal products for HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1727/92 is hereby replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EEC) No 1728/92 is hereby replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . 0 OJ No L 180, 23. 7 . 1993, p. 26. (3) OJ No L 173, 27. 6 . 1992, p. 13 . (4) OJ No L 179, 1 . 7. 1992, p. 101 . O OJ No L 166, 1 . 7. 1994, p. 41 . (0 OJ No L 179, 1 . 7. 1992, p. 104. 16. 7. 94 Official Journal of the European Communities No L 182/17 ANNEX I ANNEX Azores and Madeira : supply balance for cereals for July, August and September 1994 (in tonnes) Product Azores Madeira Common bread wheat 8 500 5 750 Feed wheat  1 000 Barley 11 500 1 250 Durum wheat 750 1 750 Maize 16 500 8 750 Malt 250 550 Total 37 500 19 050' ANNEX II 'ANNEX Canary Islands : supply balance for cereals for July, August and September 1994 (in tonnes) Product CN code Canary Islands Common wheat 1001 90 38 500 Durum wheat 1001 10 1 000 Barley 1003 4 750 Oats 1004 250 Maize 1005 45 000 Durum wheat meal 1103 11 10 1 075 Maize meal 1103 13 5000 Meal of other cereals 1103 19 300 Pellets 1103 21 to 1103 29 375 Malt 1107 4125 Total 100 375'